UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                 X


7001 EAST 71ST STREET LLC,

                       Plaintiff,                             OPINION AND ORDER

              - against -                                      13 CV 02898(RJD)(SMG)

CHUBB CUSTOM INSURANCE
COMPANY,

                       Defendant.
                                                 X


DEARIE, District Judge

        This is an insurance coverage dispute between Plaintiff 7001 E. 7U'Street, LLC("7001"

or "Plaintiff) and Defendant Chubb Custom Insurance Company("Chubb" or "Defendant").

Plaintiff owned a now-demolished single-story shopping center in the Bergen Beach

neighborhood of Brooklyn, New York and brought a claim pursuant to its insurance policy with

Chubb to recover for building loss and damage and business income losses sustained as a result

of Superstorm Sandy on October 29, 2012. The parties do not dispute that the building sustained

some amount of damage as a result of Superstorm Sandy, but dispute virtually everything else,

including (i) the extent ofthe damage,(ii) the location and nature ofthe damage in the building

and (iii) the cause ofthe damage—rainwater from above, which would be covered under the

Chubb policy, or flood, ground, surface water and sewage infiltration from below, which would

be excluded under the policy.

       In sum and substance. Plaintiff claims the building sustained over $14 million in loss and

damage, principally the result of a wind-damaged roof, which allowed rainwater to enter the

building, damaging the building's main floor. The basement damage above the high-water mark.

Plaintiff claims, is attributable to rainwater leaking through the main floor as well as an electrical
fire. Plaintiff concedes that the basement damage below the high-water mark is attributable to

flood and groundwater as well as sewer infiltration—all excluded losses under the Policy.

Plaintiff also claims over $2 million in business income losses, which takes into account the

hypothetical rent of each ofthe building's six units—including those that were not leased as of

October 29, 2012—for all seven years that have elapsed since Superstorm Sandy. Defendant

contends that building damage was limited primarily to the basement and was caused by surface,

ground or flood water as well as sewage infiltration—all excluded losses. Any main floor

damage, Chubb contends, likely pre-dated Sandy, but was in any event trivial at best and

dramatically overstated in Plaintiffs case-in-chief.

                                  PROCEDURAL HISTORY


               Plaintiff filed this breach of contract action on May 16, 2013. Following

protracted discovery, Chubb moved for summary judgment, which this Court denied on

September 29,2017. At the same time. Plaintiff was involved in pending litigation against

Continental Casualty Company ("Continental") related to an equipment damage insurance

policy. In its 2017 Order denying Chubb's motion for summary judgment, the Court granted

summary judgment for Continental, which Plaintiff appealed. In a summary order dated June 26,

2018, the Second Circuit reversed this Court's decision granting summary judgment for

Continental.


       On August 12, 2019, Plaintiff advised the Court that it had reach a settlement with

Continental. The Court presided over a two-day bench trial against Chubb on September 9 and

10, 2019, during which the testimony and evidence proffered by each party revealed stark—at

times almost irreconcilable—differences, telling a tale of two shopping centers. Plaintiff

presented testimony from six witnesses—including 7001's principal, Lori Greenberg, the
building's roofing contractors, the contractor retained to estimate building repair costs, as well as

engineering and environmental experts. Defendant also presented testimony from six witnesses,

including Chubb's claims adjuster, a building tenant, the individuals hired to estimate repair

costs and potential business income losses, and engineering experts. The Court, after reviewing

the largely conflicting testimony, particularly with respect to each side's engineering experts, and

considering (i) the quality and credibility of each party's witnesses,(ii) the photographs, reports

and other exhibits in evidence, and (iii) the parties' post-trial submissions, makes the following

findings of fact and conclusions of law.

                                      FINDINGS OF FACT


   I.      Plaintiff and the Subject Premises

        Plaintiff owns property located at 7001 East 7D'Street in Brooklyn, New York. In 2012,

the property was home to a single-story strip mall sub-divided into six rental units, including a

medical office ("Maimonides"), which occupied approximately 50 percent of the space. A dry

cleaner occupied another unit and a dance studio rented a third space. All three tenants paid rent

on a monthly basis as well as a prorated share of the building's taxes and maintenance costs. As

of October 29,2012,the three remaining units were unoccupied and non-income producing.

7001 covered the taxes and maintenance costs associated with the unoccupied spaces. The mall

was demolished in 2017.


        The mall was covered by a 12,000 square foot flat roof constructed of a torched down

modified bitumen membrane, which sat atop the building's original roof membrane, all of which

were supported by wood planking. Drew Tr. 25:12-14; Quigley Tr. 327: 22-328:25. Plaintiffs

witnesses—^roofing contractors Tim Drew ("Drew")and John Martone ("Martone") of Martone

& Sons Roofing, as well as Joel Silverman ("Silverman"), an engineering expert—initially
believed that metal decking supported the roof membrane. Drew Tr. 30;18-19; Martone Tr.

49:22-25; SilvermanTr. 139:16-140:10. However, defense engineering expert Martin Quigley

("Quigley") performed a comprehensive study and mapping of the roof and concluded the

membrane was supported by wood planking, which was confirmed when the roofing was

stripped off several years later. Silverman Tr. 139:16-140:10; Quigley Tr. 351:3-6. A parapet

wall surrounded the membrane. Quigley Tr. 327: 22-328:25. To accommodate four centrally

located drains, the roof was pitched one-quarter inch per foot toward the center. Id. The wood

planking beneath the roof membrane sat above an interstitial space containing ductwork,

insulation and some electrical components. Quigley Tr. 353:2-354:21. A tiled ceiling was

installed below the interstitial space on the main floor of the building.

       The building's exterior walls were comprised of brick veneer applied directly to concrete

masonry unit("CMU")backup walls. Quigley Tr. 358:17-19. Plaintiffs engineering expert,

Joel Silverman, testified that the brick veneer was not applied directly to the CMU backup walls

but that there was space between the brick and the CMU backup walls creating a "cavity" that

"essentially runs from the parapet to the basement" and such that if he "put a hole in the wall and

stuck [his] head in there,[he'd] be able to, with a flashlight, look up at the bottom of the

parapet." SilvermanTr. 191:6-16,198:4-20. However, because Silverman's conclusion was

based on superficial observations and assumptions based on prior experience unrelated to this

specific building, the Court instead credits the testimony of defense engineering expert, Martin

Quigley, who performed invasive testing of the walls to determine their components. Quigley

Tr. 358:4-19("Q: Did you do any invasive or destructive testing? A: We did on the outside—

well, on the outside of that wall we removed a brick from the veneer, and on the inside—I forget
if we removed it or if it had already been removed—^there was dry wall removed so we can see

the interior face of the masonry wall").

          The building's basement ranged between six and a half to eight feet in height. Electrical

and plumbing fixtures lined the basement's ceiling and the basement itself housed "three or four"

sump pumps—all of which were shut off during Superstorm Sandy, exacerbating the

accumulation of water in the basement. Silverman Tr. 114-117. Finally, there was a parking lot

adjacent to the building that sloped slightly toward the building's entranceway.

    II.      The Policy

          Chubb issued a first-party commercial property insurance policy ("the Policy") to 7001

effective October 2, 2012 through October 2,2013. PXl. The Policy covers up to $3,000,000 in

property loss or damage and up to $185,000 in business income losses, subject to a deductible

and coinsurance requirement, and covers all losses unless specifically excluded or limited. Id.

Business income losses are reimbursed up to the "the actual loss of Business Income you sustain

due to the necessary suspension of your operations during the period of restoration." Id. The

Policy specifically excludes loss or damage caused "directly or indirectly" by "flood, surface

water...[wjater that backs up or overflows from a sewer, drain or sump...[wjater under the

ground surface pressing on, or flowing or seeping through (a)foundations, walls, floors or paved

surfaces,(b) basements, whether paved or not; or(c) doors, windows or other openings." Id. An

"anti-concurrent causation"("ACC")provision appended to the "water" exclusion provided that

loss or damage caused directly or indirectly by any ofthe excluded "water" losses would be

"excluded regardless of any other cause or event that contributes concurrently or in any sequence

to the loss." Id. However, if the water described above "results in fire, explosion or sprinkler

leakage" the loss or damage "caused by the fire, explosion or sprinkler leakage" is covered. Id.
The Policy also excludes coverage for loss or damage resulting from the "[cjontinuous or

repeated seepage or leakage of water, or the presence or condensation of humidity, moisture or

vapor, that occurs over a period of 14 days or more." Id- The Policy limits coverage to the

extent damage to a building's interior is "caused by or result[s] from rain...whether driven by

wind or not, unless...[t]he building or structure first sustains damage by a Covered Cause of

Loss to its roof or walls through which the rain...enters." Id.

   III.      Superstorm Sandy

             a. What Was Damaged and How It Was Damaged

          On October 29, 2012, Superstorm Sandy made landfall in the New York City area. Con

Edison shut off power to many of Brooklyn's southern-most neighborhoods bordering Jamaica

Bay,including Bergen Beach, where 7001's one-story shopping center was located. Due to

significant water entry in the basement. Con Edison refused to return power to the building

immediately after the storm, and, in fact, the building never regained power. Greenberg Tr.

99:1-5; 148:5-13. In the meantime, the building's largest tenant, Maimonides Medical Center,

hardwired a generator in an effort to continue operations in Sandy's wake. Greenberg Tr. 148:5-

13. The building's two other tenants did not reopen for business following Sandy and there was

thus no power in the building outside Maimonides Medical Center. In December 2012, 7001

evicted Maimonides from the premises and eventually sued Maimonides in New York state court

for damages allegedly caused post-Sandy. Greenberg Tr. 156: 19-21.

                      i. The Roof

          Plaintiffs witnesses testified that prior to Sandy the roof was "properly adhered to the

deck" and in "very good condition" without wrinkles or any significant wear and tear." Drew Tr.

6-8. Following Sandy, it was apparent there had been "a lot of movement on the roof," in the


                                                   6
form of"ripples" and "wrinkles" typically caused by wind entering beneath the roof membrane

and causing "uplift" to the membrane. Drew Tr. 9, 14:7-11 (THE COURT: All right. So for the

ripples to occur the wind or air pressure has to get somehow underneath [the membrane]. THE

WITNESS: Yes. THE COURT: To separate it from the base. THE WITNESS: Exactly). Roofer

Tim Drew explained that when he walked the roof within a week of Sandy he could "feel

that...the roofing was loose,""wasn't adhered to the insulation," and had come loose in a few

spots along the parapet walls. Drew Tr. 16. Drew also testified that he accessed the roof with a

ladder because the building had no internal roof hatch. Drew Tr. 25.

       Drew's boss, John Martone, did not personally walk the roof, but he testified based on his

decades of experience as well as his review of Drew's photos and notes that the wind-driven

ripples on the roof membrane split, causing at least "four or five" lacerations, and allowing

rainwater to penetrate the interior of the building. Martone Tr. 40. This testimony is consistent

with post-Sandy photographs revealing bubbling and rippling on the roof, peeling at the

intersection of the membrane and parapet walls, and cement patches, installed by Drew, over

what were mostly likely lacerations caused by Sandy-driven winds. See PX32-35,40-41, 44-45,

48; Drew Tr. 29:5-14. Silverman, who did not walk the roof but testified that he was able to

observe the roof through an internal roof hatch in the building, explained that the roof appeared

to be in "significant distress" because the roof membrane had "pulled away" from the parapet

walls and was "passing water vertically through many of the interior walls." Silverman Tr. 19-

21. Silverman went on to testify repeatedly that the roof was "partially flooded," a "mess" and

"ruined." Silverman Tr. 21-22.

       However, Silverman's recollection of the roof as "a total mess" is undermined by the fact

that the hatch through which he purportedly observed such catastrophic damage more than likely
did not exist. Silverman claimed he viewed the roof with his head "chin high" through a hatch

at the top of a stairway, but Drew, who had years of prior experience working on this particular

roof, testified there was no roof hatch or stairway and that he had to use a ladder. Compare

Drew Tr. 24:23-25:7 with Silverman Tr. 124:20-125:12. During deposition Chubb's counsel

represented to Silverman that there was no hatch in the building. Silverman rejected the

representation. Silverman Tr. 124:20-125:12. The Court credits Drew's recollection of the roof,

which is consistent with the available photographic evidence. Moreover, though his testimony

differs with respect to the cause of such damage, Drew's testimony regarding the condition of

the roof is consistent with the testimony of Chubb's engineering expert, Martin Quigley, who

testified that when he walked the roof he observed "numerous ridges, cracks and bubbles" as

well as "ripples," and Chubb's damages witness Mark McGivem who also acknowledged the

presence of"ripples and ridges" on the roof. See, e.g., Quigley Tr. 327:24-328:1; McGivem Tr.

441:13-20.


       Though Chubb acknowledges the roof showed some signs of distress, Chubb argues that

Sandy's 80-to-90 mile per hour winds were not strong enough to create ripples or lacerations and

hypothesizes that any such damage pre-dated Sandy as a result of improper adhesion ofthe "roof

membrane...to the substrate below." Quigley Tr. 343:25-344:1. However, this suggestion

ignores the fact that wind speed and direction can change depending on the surface the wind

encounters and Chubb's 80-to-90 mile per hour estimate does not account for this phenomenon.

Quigley Tr. 343:25-345:18; 385:3-389:8. And, any testimony attributing the membrane ripples to

altemative causes of roof distress, such as insufficient membrane adhesion, are speculative and

are not based on the witness's familiarity with 7001's roof or other evidence of record. Indeed,

none of Defendant's experts had occasion to walk the roof prior to Superstorm Sandy, whereas


                                                8
Drew testified, based on his own personal pre-Sandy experience on the 7001 roof, that the

membrane was properly adhered. Drew Tr. 7:6-16. Accordingly, the Court finds based on the

credible testimony and photographic proof presented at trial that while the roof was not facing

the imminent ruin Silverman described, the roof experienced significant wind-related distress as

a result of Superstorm Sandy, causing the membrane to separate from the parapet walls and uplift

in certain areas which created various ripples and wrinkles on the membrane. At least "four or

five," if not more, of these ripples lacerated and allowed rainwater to penetrate the building's

interior. Martone Tr. 40:2-5.


                   ii. The Main Floor


       Chubb's assertion that there was virtually no evidence of damage from Sandy to the first

floor is not supported by the credible evidence adduced at trial, but neither is 7001's attempt to

convince the Court that the main floor was completely "soaked" and "saturated" more than two

weeks after the storm. Compare Silverman Tr. 23:17-25; 34:8-36:2 with Magnotta Tr. 254, 260-

61 and Quigley Tr. 321-22,403. The true measure of damage to the main floor attributable to

Superstorm Sandy lies somewhere between these two extreme versions.

       First. Quigley's roof composition analysis, which is unrefuted by Plaintiffs credible

evidence, indicates that any water accumulation on the roof would likely encounter the original

roof membrane, gypsum board, wood planking, insulation and an interstitial space with ductwork

and piping, before making its way to the tile ceiling on the main floor. Quigley Tr. 353:2-354:21.

Photographs taken of the building's interior shortly after Sandy revealed water staining on a

number of ceiling tiles, indicating that at some point moisture seeped through the roof and

interstitial space. Sec PX 39-40. Chubb does not dispute that some ceiling tiles were stained, but

argues—in a familiar refrain—that the ceiling tile stains, like the roof ripples^ pre-dated Sandy
because the amount of rain visited by the storm was not enough to cause the type of water

infiltration capable of causing extensive ceiling damage. Defendant's attempt to focus the Court

on the number of inches of rain in a vacuum—as measured by a weather station several miles

away—obscures the cumulative impact ofeven a relatively insignificant number of inches of

rain (here, approximately half an inch) on a 12,000 square foot wind-damaged roof. S^,e.g.,

Silverman Tr. 146. Though Silverman calculated the approximate number of gallons of rainwater

that descended on the roof based on an 18,000 square foot roof and two inches of rain, as

opposed to a 12,000 square foot roof and a half an inch of rain, his calculations nevertheless

reflect that well over one thousand gallons of rainwater fell on the roof. While some of this

rainwater likely drained through one of the roofs four centrally-located drains, some rainwater

penetrated the lacerations on the roof membrane. And, because the layers separating the roof

membrane from the main floor ceiling tiles were not impervious, at least some rainwater, of the

more than one thousand gallons that descended on the roof, more likely than not entered the

interior of the building and stained the ceiling tiles.

         This finding is consistent with the credible testimony presented by both parties.

Maimonides hospital administrator and defense witness Tami Santora testified that when she

returned to the premises about a week after Sandy some ofthe ceiling tiles had "minor stains"

and some of the carpeting toward the building's entrance was "damp," but explained there was

no evidence of water damage to the walls of the main floor and the desks, furniture and

equipment appeared to be in working order. Santora Tr. 278-79.' Plaintiffs environmental

expert Edward Olmstead also noted that he saw "a lot" of ceiling tiles that had succumbed to



'Though Santora noted the building had a history of prior leaks, she could only remember one, in approximately
2006, where she requested a repair, which was made. Santora Tr. 285. Drew confirmed that while he had made
repairs to the 7001 roof before 2012,just prior to Sandy, the roof was stable.

                                                         10
excess moisture when he visited the premises two weeks after Sandy. Olmstead explained that

his mold spore analysis of the main floor was more consistent with mold from rainwater, as

opposed to sewage water. Olmstead's analysis makes it difficult to refute the notion that

rainwater, in some capacity, entered the building from above the ground, resulting in mold

growth on the building's main floor. Olmstead Tr. 78.

       Second, although rainwater also seeped through tears in the roofs parapet walls, because

the CMU backup walls were applied directly to the building exterior's brick veneer, any residual

moisture in the building's exterior walls would more than likely be de minimis. This is

consistent with Olmstead's moisture measurements, which revealed that most walls were "dry"

with some slight moisture in just one of the unoccupied units. Olmstead Tr. 67-68.

       Third, rainwater leaking through the roof likely does not account for all main floor

damage. Testimony at trial indicated that surface water also infiltrated the main floor from the

parking lot, which was slightly pitched toward the shopping center and "inundated with water."

Osbom Tr. 296:16-20; Quigley Tr. 317:6-19. Santora Tr. 278:5-9; 279:18-21; Osbom Tr.

296:23-297:2; Quigley Tr. 317:6-19.

       On the other hand, Silverman, who, like Olmstead also visited the premises about two

weeks after Sandy, testified that the humidity in the building's interior was likely close to ICQ

percent,"the place was wet," "the ceilings were saturated" and "the floors were saturated,"

rendering the building "essentially uninhabitable." Silverman Tr. 40. Silverman opined that the

rainwater from the roof was so voluminous and the exterior walls so porous, rainwater descended

all the way through the building's interior, damaging not only the ceiling tiles and exterior walls

but also the floor and it was unlikely that floor damage was attributable to the infiltration of

parking lot surface water.



                                                 11
         Though there is some credible evidence of water penetration on the building's ceiling

tiles and exterior walls, Silverman's testimony that the main floor was "soaked" and "saturated"

is refuted by both Santora—a layperson with no connection to either party—and Olmstead—

Plaintiff's own witness. To that end, the Court does not adopt Silverman's characterization of

the premises as a "steam room" in its entirety. Santora characterized the building as relatively

dry a week after Sandy, while noting some wet areas toward the parking lot as well as stained

ceiling tiles. Santora's observations are consistent with Olmstead's analysis, which concluded

that while there was above-average mold growth on the main floor indicative of external water

entry, moisture measurements of the exterior walls revealed the main floor was relatively dry

with only "slight moisture" in one building unit. Olmstead Tr. 67. Therefore, based on the

credible evidence and photographic records presented at trial the Court finds that(i) rainwater

seeped through lacerations in the roof membrane staining the main floor's ceiling tiles,

(ii) rainwater also seeped through splits in the roofs parapet walls, but ultimately left only

residual amounts of moisture in the building's exterior walls, which, absent any effort to dry out

the walls, contributed to mold growth on the main floor, and (iii) damage to the floor is primarily

attributable to surface water from the parking lot, not rainwater from the roof.

         Finally, the efflorescence^ observed on the building's fa9ade cannot be wholly attributed

to rainwater from Superstorm Sandy and it is impossible to tell the extent to which efflorescence

occurred as a result of Sandy or pre-dated Sandy. For example, the 2011 Google Street view

images in DX125-8, clearly show signs of pre-Sandy efflorescence.^ Moreover, whereas



^ Efflorescence is a crystalline salt deposit that accumulates on the surface of concrete and brick when water leaves
behind salt.


^ Though Chubb similarly argues, also based on a series of Google images, that roof damage pre-dated Sandy, the
signs of efflorescence pre-Sandy are far more distinctive that any signs of rippling on the roof membrane pre-Sandy.

                                                         12
witnesses testified regarding the state of the roofpre-Sandy, there was no testimony presented at

trial regarding the appearance of the building's fa9ade pre-Sandy which would allow the Court to

meaningfully distinguish between pre- and post-Sandy efflorescence. Accordingly, the Court

cannot conclude that rainwater penetration from Superstorm Sandy caused efflorescence on the

building's granite fa9ade.

                  iii. The Basement


       It is undisputed that the basement damage below the high-water mark was caused, at least

initially, by water flow not covered under the relevant policy, including surface, flood and

ground water as well as sewage infiltration. Plaintiff submits, however, that damage above the

high-water mark was caused by rainwater continuing to seep through the main floor and the

building's exterior walls and into the basement. However,to the extent the damage above the

high-water mark was caused by surface, ground or floodwater. Plaintiff argues this water

infiltration started an electrical fire in the basement, which should be covered pursuant to the

"fire or explosion" exception to the Policy's "water" exclusion. Defendant contends that there is

no evidence of electrical fire, only electrical "arcing," an "electrical disturbance" which is not the

same as a fire and thus not covered by the "fire or explosion" exception to the "water" exclusion.

Magnotta Tr. 265-66. Plaintiff introduced no evidence to suggest that there was an actual fire,

as opposed to arcing, and thus, to the extent the water above the high-water mark was

attributable to surface, flood or groundwater infiltration, such water did not cause a "fire or

explosion" for purposes of the exception to the "water" exclusion.

       Defendant's witnesses also testified that the water damage to the walls above the high-

water mark was due to moisture wicking up the wall from below the high-water mark as well as

surface water from the parking lot seeping through to the basement ceiling. On the other hand.


                                                 13
Silverman testified that any water damage in the basement above the high-water mark was

attributable to rainwater that had managed to seep through the roof and the main floor. Because

the Court does not credit Silverman's testimony that the main floor was "soaked" and

"saturated," it seems unlikely that water damage in the basement above the high-water mark was

exclusively caused by rainwater. On the other hand, and as discussed above, the Court credits

Santora and Quigley's testimony and finds that because the parking lot sloped toward thq

building, and FEMA flood maps revealed the parking lot was "completely inundated," the

accumulation of water on the floor of the main level, which penetrated the basement ceiling, was

more than likely surface water from the parking lot. Santora Tr. 278:5-9; 279:18-21; Osbom Tr.

296:23-297:2; Quigley Tr. 317:6-19. Therefore, water damage both above and below the high-

water mark in the basement was caused by a combination of surface, ground and floodwater as

well as sewage infiltration,

              b. Damages

                       i. Cost to Repair Building Damage Caused by Superstorm Sandy

         As described above, Superstorm Sandy created ripples and wrinkles on the roof

membrane,some of which lacerated and allowed rainwater to seep through, staining the main

floor ceiling tiles and contributing to mold growth on the main floor."* To assess the cost of this,

and other damage. Plaintiff retained contractor Mario Alvarez of Precision Construction

Enterprises. Alvarez walked through the building on three separate occasions—December 19

and 21, 2012 and January 7, 2013. According to Alvarez, he took some notes and then reached

out to subcontractors and tradesmen for a cost estimate. Alvarez Tr. 172, 198. Alvarez did not




'• Because the Court finds that all other building damage can be attributed to surface, ground or floodwater as well as
sewer infiltration, the Court will not assess the cost to repair such damage. As discussed further below, such loss or
damage is excluded under the Chubb policy.

                                                          14
take any photographs during his walk throughs and testified that if the subcontractor needed

more information to formulate an estimate Alvarez would return to the building to obtain the

requisite information. Id Alvarez did not save the notes from his walk-throughs or from his

phone calls with subcontractors, nor did he conduct his walk throughs with a building blueprint.

Alvarez Tr. 172, 199. Furthermore, Alvarez could not recall the vast majority of the names or

companies of the subcontractors he contacted for estimates or the substance of those

conversations. Alvarez Tr. 201. Alvarez's only support for his damages estimate is a five-page

bullet point document listing the category of repair, a vague description, e^g^,"Electrical: wiring,

power, panels," and a price. Alvarez estimated roof repairs in the amount of$370,000—$50,000

more than the estimate initially provided by Plaintiffs roofing contractor Martone & Sons—and

main floor repairs totaling $4,200,000. PX2-8. According to Alvarez's estimate. Plaintiff would

also need to spend $60,000 to repair the building's granite fa9ade and $615,000 to repair

unspecified electrical equipment. This $615,00 is on top of the $2,275,000 Plaintiff already seeks

to repair nonelectrical basement damage, even though such damage is ultimately not covered by

the Chubb policy. Id.

       Defendant retained Mark McGivem,the CEO and cofounder of Construction Consulting

Associates("CCA"),to conduct a damages assessment of the premises. McGivem is a trained

and experienced user of the Xactimate software suite—a construction estimating program

developed almost thirty years ago, capable of generating construction estimates based on

aggregated geographical pricing data and updated quarterly. McGivem testified that he has

priced hundreds of building projects, including many rebuilding efforts following major natural

disasters such as Hurricanes Andrew,Irma and Maria. McGivem Tr. 420. McGivem explained

that his company performs construction pricing for a number of different entities using


                                                15
Xactimate, including, but not limited to, insurance companies. McGivem provided his damages

estimate as part of a comprehensive 32-page report, which also included 16 exhibits and

additional backup for his analysis. McGivem estimated it would cost $1,522,748—less than a

quarter of Alvarez's estimate—^to replace the roof and the entire main floor.

       McGivem's testimony and the information he used to form his pricing estimate give the

Court considerably more confidence than the estimates generated by Alvarez, which come

without any meaningful assurances of reliability. The Court will therefore apply McGivem's

pricing in assessing the following loss and damage:

           • $12,028.26 to repair wind-damaged outdoor signage. DX124.

           • $13,179.99 to repair the main floor, which accounts primarily for removing and

               replacing ceiling tiles. DX124.

           • $177,314 to remove and replace the roof. DX124.

       The Court does not adopt McGivem's pricing for electrical and basement damage

because, as explained below, such damage is not covered under the Chubb policy. Moreover,

because some,if not all, of the granite fa9ade's efflorescence pre-dated Sandy, and it is

impossible to tell what portion of the efflorescence was caused by Sandy, the Court will not

allocate damages to replace the granite fa9ade. Finally, with respect to the remaining alleged

main floor damage, not only did Plaintiffs environmental expert reject the suggestion that the

first floor "get gutted" because water infiltration rendered it unsalvageable, but the credible

evidence adduced at trial revealed that, within two weeks of Sandy, there was, at most, only

residual moisture in the building's main floor contributing to mold growth, but it was not the

"steam room" Silverman hyperbolically described. Olmstead Tr. 87:19-25; Silverman Tr. 44:18-

45:8. In any event. Plaintiff made no attempt to dry out the rest of the building or otherwise


                                                 16
prevent additional water infiltration and mold growth on the first floor. Had Plaintiff attempted

to remediate mold growth in the first few weeks after Sandy, it is likely that much of the mold

damage would have been mitigated, if not entirely avoided.

                    ii. Building Demolition and Business Income Losses

       Plaintiff also seeks business income losses principally in the form of lost rent payments

from the building's three tenants as well as expected rent from three hypothetical tenants who,

according to Ms. Greenberg, were on the verge of renting out space in the building just before

Superstorm Sandy. Greenberg Tr. Ill:13-21, 117:13-25. Plaintiff deducted from the building's

total annual income, among other things, 30 percent of the building's total real estate taxes(70

percent of the real estate taxes were prorated among the building's three tenants) and $24,000 for

insurance. Ultimately, Plaintiff estimated total monthly business income losses at $30,673.33, or

$270,532.44 on an annual basis, which Plaintiff argues has resulted in at least $2,545,886.89 in

net business income loss for the seven years since Superstorm Sandy. Plaintiff contends it is

entitled to business income losses for this entire period because Ms. Greenberg always had the

intent to reopen the building as soon as practicable and only demolished the building when

forced to do so. Greenberg Tr. 120:8-25 (Q: Did there come a time when...you thought that you

might not be able to fix [the building], that you might decide to tear it down? A: I had to because

I was getting multiple calls from the neighborhood, multiple violations...[Pjeople calling the

department of health on me....There was no hope). Chubb, on the other hand, submits Plaintiff

developed the intent to demolish early on, which should foreclose her from recovering business

income losses.


       The Court is not persuaded that Plaintiff only developed the intent to demolish the

building         after Sandy. To the contrary, Santora's testimony that Ms. Greenberg told her


                                                 17
within weeks of Sandy that the building would be demolished is more credible than Ms.

Greenberg's own self-serving testimony that she always had the intent to reopen the building.

And, Ms. Greenberg's testimony is belied by the fact that she did not undertake remediation

efforts to dry out the building or stop mold growth, even after receiving a quote for mold

remediation and even though she likely had the funds to pay for such remediation out of pocket.

Greenberg Tr. 131:2-133:22; DX20. The credible evidence adduced at trial indicates that while

Ms. Greenberg may not have formed the intent to demolish the building immediately after Sandy,

she did so shortly thereafter, and more likely than not by early 2013.

       Next, Defendant contends that to the extent Plaintiff is entitled to business income losses,

they are (i) less than Plaintiff claims on a monthly basis and (ii) should not exceed ten weeks—

the period of time it would have taken to restore the premises to its pre-Sandy condition. The

primary difference in monthly business income losses between Plaintiff and Defendant is

attributable to rent income for the three unleased stores in the building. Whereas Plaintiff argues

those spaces would have been quickly leased but for Superstorm Sandy, Plaintiff does not

provide any documentation to support this contention—draft or final lease agreements,

memoranda of understanding, email communications with prospective tenants, or otherwise—

and rests only on the self-serving testimony of Ms. Greenberg. Greenberg Tr. Ill:13-21,

117:13-25("[A] lot of our stuff was on a handshake"). Plaintiff does not even specifically

identify the tenants with whom she had apparently discussed leasing options. Greenberg Tr.

117:22-25. The Court agrees that to the extent business income losses are available under the

policy, they should not take into account the rent attributable to the unleased stores. And,

because Ms. Greenberg may have contemplated the possibility of demolition early on, but did




                                                18
not make this decision immediately after Sandy, Plaintiff will be entitled to business income

losses only throughout the period of restoration, as set forth in the Chubb policy.

        To calculate business income losses for the period of restoration, Plaintiff includes

several line items that Chubb's accounting expert, Glenn Silver, concluded were unsupported.

DX 118. These line items include (i) income from the tenants' share of street lighting expenses

($104.17 monthly),(ii) legal fees in challenging assessed valuation of the premises($25

monthly) and (iii) water and sewer charges($287.05 monthly). Id. Silver opined that Plaintiffs

estimated expenses were overstated, producing a total net income that was actually too low. For

example. Silver did not include loss-related expenses in calculating monthly expenses and

generally resolved all issues or discrepancies in calculating total net income to the Plaintiffs

benefit. Id-; Silver Tr. 485:5-14, 487:14-20. Ultimately, the analysis provided by Silver more

accurately captures Plaintiffs total net income for the relevant restoration period—it omits rent

for unleased stores and reconciles expenses and income that were already paid for or received for

all of 2012, but that would reoccur at some point in 2013. The Court adopts Silver's business

income loss calculation for the ten-week restoration period of $36,098.87.

                                   CONCLUSIONS OF LAW


   I.      Covered Losses and Failure to Remediate

        A breach of contract occurs where the plaintiff establishes by a preponderance of the

evidence (i) the existence of an agreement,(ii) performance by the plaintiff, (iii) breach of

contract by the defendant, and (iv) resulting damage. Saggio v. Select Portfolio Servicing. Inc..

2015 WL 6760132 (citing Eternitv Global Master Fund Ltd. v. Morgan Guar. Trust Co.. 375

F.3d 168, 177(2d Cir. 2004)). It is undisputed that a valid insurance agreement existed between

7001 and Chubb and that 7001 paid the premium due on the policy. The issues are therefore



                                                 19
whether Chubb breached the agreement by failing to compensate 7001 for loss covered by the

policy, and if so, the damage owed. The Court concluded that the building sustained damage

attributable to Superstorm Sandy on the roof, the outdoor signage and ceiling tiles on the main

floor. Next, whereas damage to the ceiling tiles and exterior walls can be attributed to rainwater,

any rainwater that penetrated the building's exterior walls left residual moisture, at best, and thus

the resulting mold growth could have been prevented through efforts to dry out the building.

Finally, the rest of the damage in the building was attributable to surface, ground or floodwater

as well as sewage infiltration.

       Applying the Policy's relevant coverage provisions to the factual findings detailed above,

the Court concludes that:


           • Roof damage caused by wind is covered by the policy and not subject to any

               exclusions or limitations. PXl.


           • Staining ofthe main floor ceiling tiles is covered by policy because although the

               policy does not cover damage to "the interior of any building...caused by or

               resulting from rain...whether driven by wind or not" there is an exception for

               coverage where "[t]he building or structure first sustains damage by a Covered

               Cause of Loss to its roof or walls through which the rain...enters." PXI. Here,

               the building first sustained wind-driven damage to the roof, which then caused

               rain to enter into the interior of the building.

           • Damage to the floor and basement ofthe building is not covered because such

               damage was caused by "flood, surface water...water that backs up or overflows

               from a sewer, drain or sump; or.... water under the ground surface," all of which

               are excluded losses under the policy. And, because such water infiltration at most


                                                  20
                caused electrical arcing, not an electrical fire, the "fire or explosion" exception to

                the "water" exclusion is inapplicable.

            • Water damage to the building's walls and mold growth caused by the residual

                moisture on the first floor is not covered because it resulted from the "continuous

                or repeated seepage or leakage of water, or the presence or condensation of

                humidity, moisture or vapor, that occurs over a period of 14 days or more."

                Though the Court finds that the above-average presence of mold spores on the

                main floor was attributable to rainwater and moisture seeping through the roofs

                parapet walls and through the building's exterior walls, the Court also finds that

                within two weeks of Sandy the moisture had subsided and Plaintiff had made no

                attempt to dry out the walls or remediate mold growth. Accordingly, the main

                floor sustained damage attributable to the "continuous...seepage or leakage of

                water...over a period of 14 days or more." Particularly because testimony

                revealed that attempts to dry out the walls promptly would have contained or even

                eliminated the damage, the persistence of such mold and the cost to repair the

                main floor as a result of such mold damage is not covered under the policy.

         Plaintiff has thus proven by a preponderance of the evidence that Chubb breached the

terms of the insurance policy by denying coverage for loss or damage to the building's roof,

main floor and outside signage.

   II.      Impact of the Continental Settlement

         Though Plaintiff is entitled to recover for roof damage, sign damage, ceiling tile damage

and business income losses through the period of restoration, the Court must reduce Plaintiffs

recovery to the extent it would be duplicative of what Plaintiff recovered in its settlement with


                                                  21
Continental, which was disclosed to the Court in camera. Indeed,"[w]hen a plaintiff receives a

settlement from one defendant, a nonsettling defendant is entitled to a credit of the settlement

amount against any judgment obtained by the plaintiff against the nonsettling defendant as long

as both the settlement and judgment represent common damages."" Allstate Ins. Co. v. Yehudian,

2018 WL 1767873, at *18(E.D.N.Y. Feb. 15, 2018)(emphasis added)(quoting Singerw

Olvmpia Brewing Co., 878 F.2d 596,600(2d Cir. 1989)). In other words, the nonsettling

defendant receives a "set-off or credit of the full settlement amount with respect to the

nonsettling defendant's damages owed. Id; see also Gerber v. MTC Electronic Techs. Co., Ltd.,

329 F.3d 297, 303 n.2(2d Cir. 2003).

        Without addressing the "set-off principle directly. Plaintiff agrees that its recovery

should be apportioned, though not credited entirely, to the extent "overlapping risk is covered

under two or more insurance policies which have substantially identical excess insurance

clauses" so that the clauses "cancel out each other and each insurer contributes in proportion to

its limit amount of insurance." Phila Indem. Ins. Co. v. Empire Ins. Co., 318 F. Supp. 2d 170,

172(S.D.N.Y. 2004). To that end. Plaintiff explains that because the Chubb policy provided

$3,000,000 of coverage and the Continental policy provided $5,000,000 of coverage, Chubb is

responsible for 37.5 percent of the damage that is covered under both policies.^

        These principles are inapplicable to this case because there are no "common damages."

Though the policies cover some of the "same risk," because the Continental policy, and

subsequent settlement, does not cover the loss and damage this Court finds covered under the

Chubb policy, the Chubb damages award need not be reduced to account for the Continental




^ The apportionment is calculated by taking the total amount of insurance coverage—$8,000,000—and determining
the percentage ofthat coverage supplied by the Chubb insurance policy—$3,000,000 or 37.5 percent of$8,000,000.

                                                     22
settlement. There being no "common damages" between Chubb and Continental, no "set-off or

credit is warranted.


                                        CONCLUSION


       The Court finds for the Plaintiff insofar as Chubb breached its insurance contract with

7001 by failing to provide coverage to repair the roof, outdoor signage and main floor ceiling

tiles. Accordingly, Chubb owes 7001 damages in the amount of $202,522.25, less the $25,000

deductible and plus pre-judgment interest, as well as business income losses of$36,099 plus pre-

judgment interest.

SO ORDERED.



Dated: Brooklyn, New York
       October^^2019
                                                     s/ Raymond J. Dearie
                                                                    DEARIE
                                                    United Stkt^ District Judge




                                               23
